45 F.3d 440NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Paul SILVERS, Plaintiff-Appellant,v.UNITED STATES MARSHALS SERVICE, Gregory Hough, United StatesAttorney, Defendants-Appellees.
No. 94-3006.
United States Court of Appeals, Tenth Circuit.
Dec. 20, 1994.

Before McWILLIAMS, BARRETT and LOGAN, Circuit Judges.

ORDER AND JUDGMENT1

1
Plaintiff brought a Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), action against the The United States Marshals Service and a U.S. Marshal.  Plaintiff was housed in holdover status at the United States Penitentiary at Leavenworth for nearly two years.  The complaint asserted that he was being held in solitary confinement in violation of the Eighth Amendment allegedly to coerce a guilty plea or cooperation.  The government filed a comprehensive Martinez report pursuant to the district court order.  See Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978).  Plaintiff appeals from the district court's order of dismissal in favor of the defendants.  We grant plaintiff's motion for leave to proceed on appeal without prepayment of costs and fees.


2
We have reviewed the briefs and the record and are satisfied that the district court accurately summarized the facts and correctly applied the law.  We cannot add significantly to the analysis of the district court in its order of December 29, 1993, and therefore AFFIRM for substantially the reasons stated therein.


3
AFFIRMED.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470